Citation Nr: 0931438	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-12 984A	)	DATE
 )
)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1945, including combat service in World War II, and 
his decorations include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in each ear, i.e., 
bilaterally.

2.  The Veteran's current tinnitus disability is due to noise 
exposure experienced in combat during active service in World 
War II.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The Veteran tinnitus was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's bilateral hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.

In addition, the RO also arranged for a VA compensation 
examination to assess the severity of the Veteran's bilateral 
hearing loss, which is now the determinative downstream issue 
since his appeal is for a higher initial rating for this 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the Veteran's hearing loss was in September 
2007, so relatively recently.  As such, another examination 
to evaluate the severity of this condition is not warranted 
because there is sufficient evidence, already of record, 
to fairly decide this claim insofar as assessing the severity 
of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In addition, in this decision, the Board grants service 
connection for tinnitus, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.


II.  Analysis-Entitlement to a Compensable Rating for 
Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as noncompensable under Diagnostic Code 6100, effective from 
April 16, 2007.  He seeks a higher rating for this 
disability.  He contends his hearing loss is due to weapons 
being fired all around him on the battlefield during World 
War II, without the benefit of hearing protection.  He also 
states he has problems with casual conversations.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a decision of the Court holding that, in 
determining the present/current level of a disability for any 
increased-evaluation claim, the Board must consider whether 
the rating should be "staged").  Similarly, in the latter 
Fenderson scenario, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
also must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  
Fenderson, 12 Vet. App. 125-126.

It is important for the Veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - nondiscretionary-application of 
the rating schedule to the numeric designations based on the 
examination results.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The Veteran had a VA audiology evaluation in September 2007.  
His  puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
60
65
LEFT

30
55
60
65

The average puretone threshold was 48.75 decibels in the 
right ear and 52.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for both the right and left ears.

Applying the results of that September 2007 examination to 
Table VI yields values of Level I hearing for both the right 
and left ears.  Applying these values to Table VII indicates 
his bilateral hearing loss is only 0 percent disabling, not 
warranting a higher initial disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also held that audiometric 
testing in sound-controlled rooms like those provided during 
VA compensation examinations are adequate testing grounds for 
rating purposes.  The Court also noted, however, that even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Id.

The Veteran has not offered any expert audiological medical 
evidence suggesting an audiometry test conducted in a sound-
controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in 
use by the general medical community.  He has simply offered 
his own unsubstantiated opinion as to the impropriety of this 
testing method.  See Martinak (noting that, even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.).  Further, the 
audiologist did not provide any description of the functional 
effects of the Veteran's hearing disability.  However, the 
Veteran has not presented any evidence that the testing was 
defective or that there was any prejudice caused by any 
deficiency in the examination.

The Veteran also does not have the type of exceptional 
hearing impairment contemplated by 38 C.F.R. § 4.86(a) and 
(b), so this regulation does not apply.

Since the Veteran's bilateral hearing loss has never been 
more than 0 percent disabling at any time since April 16, 
2007, the effective date of the grant of service connection, 
the Board cannot "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.

And as the preponderance of the evidence is against the 
Veteran's claim for an initial compensable disability rating 
(i.e., higher than 0 percent) for his service-connected 
bilateral hearing loss, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Simply stated, the results of his 
hearing evaluations do not provide an objective basis for 
granting a higher rating.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's bilateral hearing loss disability 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by the noncompensable 
rating.  See 38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment 
has been primarily-if not exclusively, on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

III. Analysis-Entitlement to Service Connection for Tinnitus

The Veteran contends he developed tinnitus due to acoustic 
trauma during combat in World War II.  He reports that he has 
had ringing in his ears since service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in combat and was likely exposed to 
acoustic trauma while serving in combat during World War II 
and given that such exposure is consistent with the 
circumstances, conditions and hardships of that service.  
38 U.S.C.A. § 1154(b).  As such, VA must presume the 
occurrence of the in-service injury.  

The medical evidence shows that the Veteran was diagnosed as 
having tinnitus by the examiner who conducted the September 
2007 VA examination.  The Board finds the Veteran is both 
competent and credible in reporting that he has had tinnitus 
since service.  As such, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for tinnitus is warranted.


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


